CHIEF JUSTICE




                                                 S
 CAROLYN WRIGHT                                                                                   LISA MATZ
JUSTICES                                                                                      CLERK OF THE COURT
 DAVID L. BRIDGES                                                                                (214) 712-3450
 MOLLY FRANCIS                                                                             lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                                 GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                      Court of Appeals                                   BUSINESS ADMINISTRATOR
                                                                                                 (214) 712-3434
 LANA MYERS
 DAVID EVANS                      Fifth District of Texas at Dallas                       gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                             600 COMMERCE STREET, SUITE 200                            FACSIMILE
 ADA BROWN                                    DALLAS, TEXAS 75202                                (214) 745-1083
 CRAIG STODDART                                  (214) 712-3400
                                                                                                   INTERNET
 BILL WHITEHILL
                                                                                           HTTP://5TH.TXCOURTS.GOV
 DAVID SCHENCK



                                            January 23, 2015




     Steven L. Eason                                                  Michelle E. Robberson
     Law Offices of Fuller & Eason                                    Cooper & Scully, P. C.
     4230 LBJ Freeway, Suite 330                                      900 Jackson Street, Suite 100
     Dallas, TX 75244-5891                                            Dallas, TX 75202-4452


     Re:      Tx Health Presbyterian Hospital Dallas v. Dena Burch; 05-14-00665-CV


     Dear Attorneys:

     Enclosed is a corrected page for the above-mentioned case. Please note the following typographical
     error, which has been corrected:

     2nd paragraph, 4th line, the word “not” is inserted

     Please replace page 4 of your previous copy with the enclosed.


     Sincerely,



     Lisa Matz
     Clerk of the Court


     cc:      Trial court judge
              Trial court clerk